Title: To Thomas Jefferson from Samuel A. Otis, 4 March 1803
From: Otis, Samuel A.
To: Jefferson, Thomas


          
            Sir
                     
            Washington March 4th 1803
          
          In addition to the enclosed I can only repeat that tis my wish to continue Secretary of the Senate so long as that honble body, who yesterday gave me an additional & flattering mark of their approbation, shall permit my continuance
          The Senate have uniformly allowed me, after arrangeing their business, to retire during vacation. In the present, it would be agreeable could I be permitted to exercise the office of a commissioner; which I shall however not presume to do, without your express permission. And in which, should you Sir be of opinion there is any incompatibility I shall cheerfully abide your decision.
          Repeating my assurances of being very greatfully impressed by the mark of confidence you have done me the honour to confer, & wishing you a pleasant summer & every felicity,
          I have the honour to be With every sentiment of respect Your most obedient & humble Servt
          
            Sam: A. Otis
          
        